DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on November 1, 2019 for the patent application 16/610,343 originally filed on November 1, 2019. A cross reference to related applications was added to the Specification in the Preliminary Amendment. No amendments were made to the claims.
Claims 1-20 are presented for examination. Claims 1, 19, and 20 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on January 21, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on November 1, 2019. This application is a 371 of PCT/JP2018/018048, filed May 10, 2018. This application claims foreign priority of JP2017-101119, filed May 22, 2017.

Specification

The following title is suggested: INFORMATION PROCESSING APPARATUS, METHOD, AND PROGRAM FOR SETTING VIBRATION STRENGTH FOR EACH TYPE OF A SOUND OUTPUT SECTION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 19 and 20, recites the limitation “the determined type.” The limitation is not previously introduced in claims 1, 19, or 20. As such, the limitation lacks antecedent basis. Therefore, claims 1, 19, and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 2, and substantially similar limitations in claims 5, 6, 9, 16, and 18, recites the limitation “the sound output.” The limitation is not previously introduced in respective claims 1, 2, 5, 6, 9, 16, or 18. As such, the limitation lacks antecedent basis. Therefore, claims 2, 5, 6, 9, 16, and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3, 4, 6, and 7 are 
Claim 3, and substantially similar limitations in claims 4 and 7, recites the limitation “the sound strength.” The limitation is not previously introduced in respective claims 1-4, 6, or 7. As such, the limitation lacks antecedent basis. Therefore, claims 3, 4, and 7 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6, and a substantially similar limitation in claim 7, recites the limitation “the changed vibration strength.” The limitation is not previously introduced in respective claims 1, 2, 6, or 7. As such, the limitation lacks antecedent basis. Therefore, claims 6 and 7 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 7 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an information processing apparatus” (i.e. a machine), claim 19 is directed to “an information processing method” (i.e. a process), and claim 20 is directed to “a program” 
However, the claims are drawn to an abstract idea of “determining vibration strength depending on sound strength,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
The claims are reasonably understood as “mental processes,” which require the following limitations: “a control section that determines a type of a sound output section outputting a sound and changes vibration strength of a vibration section in accordance with the determined type of the sound output section.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an information processing apparatus” is claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “determining vibration strength depending on sound strength,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an information processing apparatus” is claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing 
In addition, dependent claims 2-18 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Claim 14 further recites “a microphone,” and claim 17 further recites “a vibrator.” However, these are all generic, well-known, and conventional computing elements. As such, dependent claims 2-18 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rihn et al. (hereinafter “Rihn,” US 2017/0092084).
Regarding claim 1, and substantially similar limitations in claims 19 and 20, Rihn discloses an information processing apparatus, comprising: 
a control section that determines a type of a sound output section outputting a sound and changes vibration strength of a vibration section in accordance with the determined type of the sound output section (Rihn [0044], “if headphones or a Bluetooth device are connected to the audio display…, the haptic output device generates and applies a first haptic effect… However, if… audio will be output via an integral speaker of the audio display), the haptic output device generates and applies a second haptic effect… the first haptic effect is stronger than the second haptic effect such that weaker effects are provided when audio is output via an integral speaker of the audio display as compared to stronger effects that are provided when audio is output via a connected audio accessory device such as headphones or a Bluetooth device,” the haptic effects are vibrations with strength determined in accordance with the type of sound output device being used).
Regarding claim 8, Rihn discloses that the control section changes the vibration strength of the vibration section in accordance with sound strength of an environmental sound (Rihn [0065], “haptic effects may be varied depending upon detection of ambient temperature and/or ambient noise… haptic effects may be strengthened or added when an increase in ambient temperature and/or ambient noise is sensed”).
Regarding claim 15, Rihn discloses that the control section acquires information about a physical change of a user based on vibration of the vibration section and changes a value for changing the vibration strength in accordance with the physical change of the user (Rihn [0064], “When a user is undergoing a rigorous activity, the host processor and/or the local processor is configured vary the control signal for the haptic output device depending on a sensed signal from the biometric sensor (i.e., haptic effects may be strengthened or added when adrenaline is sensed).”).
Regarding claim 17, Rihn discloses that the vibration section is arranged on a vibrator, and the control section acquires information about a state that the vibrator is held by a user and changes the vibration strength of the vibration section in accordance with the information about the state that the vibrator is held (Rihn [0066], “haptic effects may be varied depending upon where the haptic peripheral is physically located with reference to the user, i.e., in user's pocket, held in hand, attached to user's body or on person.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Obana et al. (hereinafter “Obana1,” US 2016/0192067).
Regarding claim 2, Rihn does not explicitly teach that the control section changes the vibration strength of the vibration section in accordance with strength of the sound output from the sound output section.
However, Obana1 discloses that the control section changes the vibration strength of the vibration section in accordance with strength of the sound output from the sound output section (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes the vibration strength of the vibration section in accordance with strength of the sound output from the sound output section, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, Rihn does not explicitly teach that the control section changes the vibration strength such that the stronger the sound strength is, the stronger the vibration strength is or the weaker the sound strength is, the weaker the vibration strength is.
However, Obana1 discloses that the control section changes the vibration strength such that the stronger the sound strength is, the stronger the vibration strength is or the weaker the sound strength is, the weaker the vibration strength is (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes the vibration strength such that the stronger the sound strength is, the stronger the vibration strength is or the weaker the sound strength is, the weaker the vibration strength is, as taught by Obana1, in order to give a user a higher sense of 
Regarding claim 4, Rihn does not explicitly teach that the control section changes the vibration strength such that the stronger the sound strength is, the weaker the vibration strength is or the weaker the sound strength is, the stronger the vibration strength is.
However, Obana1 discloses that the control section changes the vibration strength such that the stronger the sound strength is, the weaker the vibration strength is or the weaker the sound strength is, the stronger the vibration strength is (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker,” vibrator in inverse proportion to the volume of the sound).
Obana1 is analogous to Rihn, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes the vibration strength such that the stronger the sound strength is, the weaker the vibration strength is or the weaker the sound strength is, the stronger the vibration strength is, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5, Rihn does not explicitly teach that the control section changes strength of the sound output from the sound output section in accordance with the vibration strength of the vibration section.
However, Obana1 discloses that the control section changes strength of the sound output from the sound output section in accordance with the vibration strength of the vibration section (Obana1 In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker,” the vibrator vibrates in proportion to the sound output. In other words, when the vibration strength is higher, the sound output is also higher).
Obana1 is analogous to Rihn, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes strength of the sound output from the sound output section in accordance with the vibration strength of the vibration section, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Rihn does not explicitly teach that the control section changes the strength of the sound output from the sound output section in accordance with the changed vibration strength.
However, Obana1 discloses that the control section changes the strength of the sound output from the sound output section in accordance with the changed vibration strength (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker ,” the vibrator vibrates in proportion to the sound output. In other words, when the vibration strength is higher, the sound output is also higher).
Obana1 is analogous to Rihn, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes the strength of the sound output from the sound output section in accordance with the changed vibration strength, as taught by Obana1, in order 
Regarding claim 16, Rihn does not explicitly teach that the control section changes strength of a vibration sound generated by vibration of the vibration section in accordance with strength of the sound output from the sound output section.
However, Obana1 discloses that the control section changes strength of a vibration sound generated by vibration of the vibration section in accordance with strength of the sound output from the sound output section (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes strength of a vibration sound generated by vibration of the vibration section in accordance with strength of the sound output from the sound output section, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Obana1, in further view of Kyuma (US 2018/0193757).
Regarding claim 7, Rihn in view of Obana1 does not explicitly teach that the control section changes the sound strength when the changed vibration strength reaches a maximum value of vibration.
the timing when a local maximum value of the amplitude of the vibration arrives may be delayed with respect to a change in operation timing, an operation sound (a sound effect), and/or a display content”).
Kyuma is analogous to Rihn in view of Obana1, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Obana1, to include that the control section changes the sound strength when the changed vibration strength reaches a maximum value of vibration, as taught by Kyuma, because it is a known work in the field of tactile feedback devices that may prompt variations of it for use in the same field, and the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art could have pursued such variations with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Hein, JR. et al. (hereinafter “Hein,” US 2004/0029637).
Regarding claim 9, Rihn does not explicitly teach that the control section changes strength of the sound output from the sound output section in accordance with sound strength of an environmental sound.
However, Hein discloses that the control section changes strength of the sound output from the sound output section in accordance with sound strength of an environmental sound (Hein [0030], “adjust the machine's volume setting based on the measured ambient noise level”).
Hein is analogous to Rihn, as both are drawn to the art of audio output devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes strength of the sound output from the sound output section in accordance with sound strength of an environmental sound, as taught by Hein, in .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Obana et al. (hereinafter “Obana2,” US 2015/0356838).
Regarding claim 10, Rihn does not explicitly teach that the control section changes a video in accordance with vibration of the vibration section.
However, Obana2 discloses that the control section changes a video in accordance with vibration of the vibration section (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes a video in accordance with vibration of the vibration section, as taught by Obana2, in order to provide a more highly realistic experience to the user (Obana2 [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 11, Rihn does not explicitly teach that the control section changes a size of an object or a magnitude of an action of the object within the video in accordance with the vibration of the vibration section.
However, Obana2 discloses that the control section changes a size of an object or a magnitude of an action of the object within the video in accordance with the vibration of the vibration section the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes a size of an object or a magnitude of an action of the object within the video in accordance with the vibration of the vibration section, as taught by Obana2, in order to provide a more highly realistic experience to the user (Obana2 [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12, Rihn does not explicitly teach that the control section changes a scene of a video in accordance with vibration of the vibration section.
However, Obana2 discloses that the control section changes a scene of a video in accordance with vibration of the vibration section (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes a scene of a video in accordance with vibration of the vibration section, as taught by Obana2, in order to provide a more highly realistic experience to the user (Obana2 [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13, Rihn does not explicitly teach that the control section changes vibration of the vibration section in accordance with a scene of a video.
However, Obana2 discloses that the control section changes vibration of the vibration section in accordance with a scene of a video (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section changes vibration of the vibration section in accordance with a scene of a video, as taught by Obana2, in order to provide a more highly realistic experience to the user (Obana2 [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Shim et al. (hereinafter “Shim,” US 2020/0230647).
Regarding claim 14, Rihn does not explicitly teach that a microphone used for collecting a voice of a user vibrates in accordance with vibration of the vibration section, and the control section changes the vibration strength in accordance with whether or not the microphone is used.
However, Shim discloses that a microphone used for collecting a voice of a user vibrates in accordance with vibration of the vibration section, and the control section changes the vibration strength in accordance with whether or not the microphone is used (Shim [0250], “a vibration frequency may be generated or changed on the basis of one of the various types of inputs, such as… a voice or audio input (e.g., selecting a vibration frequency on the basis of a user voice frequency via a microphone)”).
Shim is analogous to Rihn, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that a microphone used for collecting a voice of a user vibrates in accordance with vibration of the vibration section, and the control section changes the vibration strength in accordance with whether or not the microphone is used, as taught by Shim, in order to provide a user with feedback appropriate for respective situations (Shim [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Aoki et al. (hereinafter “Aoki,” US 2018/0028910).
Regarding claim 18, Rihn does not explicitly teach that the control section acquires sensitivity information about strength of the sound output from the sound output section or sensitivity of the vibration strength of the vibration section and changes the vibration strength of the vibration section in accordance with the sensitivity information.
However, Aoki discloses that the control section acquires sensitivity information about strength of the sound output from the sound output section or sensitivity of the vibration strength of the vibration section and changes the vibration strength of the vibration section in accordance with the sensitivity information (Aoki [0240], “The correction module holds frequency characteristics obtained by multiplying frequency characteristics representing vibration strength of vibrator 214 of vibration portion 220 and frequency characteristics representing sensitivity with which a user feels vibrations by each other, and when an amplitude of a vibration pattern is input, the correction module multiplies the input amplitude by a coefficient in accordance with frequency f of the vibration pattern and outputs a result of multiplication.”).
Aoki is analogous to Rihn, as both are drawn to the art of tactile feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section acquires sensitivity information about strength of the sound output from the sound output section or sensitivity of the vibration strength of the vibration section and changes the vibration strength of the vibration section in accordance with the sensitivity information, as taught by Aoki, in order to correct frequency dependency of a vibrator and a sensory impulse felt by a user (Aoki [0236-0237]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishiumi et al. (US 5,897,437) Controller pack
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SA/               Examiner, Art Unit 3715                      

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715